Title: To James Madison from David Gelston, 23 September 1824
From: Gelston, David
To: Madison, James


        
          Dear Sir
          New York Sepr. 23. 1824.
        
        Your letter of the 11th. instant I have had the pleasure to receive, and feel my self very much obliged for the information it contains.
        Agreeably to your request, I called at the Custom house, and received the Collector’s account which is herewith enclosed. Wishing you every happiness, I am, very sincerely your friend, and obedient servant.
        
          David Gelston
        
      